Title: To George Washington from Colonel Elias Dayton, 15 May 1780
From: Dayton, Elias
To: Washington, George



Sir
Elisabeth Town May 15th 1780

By intelligence I have just received it appears, that the fleet which has been laying at Sandy hook for some days past, sailed last Thursday, That the enemy have a great number of Vessels loaded with Stone to be sunk in such parts of the channel as may best answer their purpose.
Flour it is said is becoming scarce in New york and that the Inhabitants are much distressed on account of the present prospects with respect to provisions—Yesterday afternoon between twenty and thirty of the enemy’s vessels passed Cranes point & went up Hackensack River, they appeared to have very few if any troops on board; but I understand

from the other side that a number of troops Marched yesterday from fort Lee towards Hackensack town, what their object may be cannot at present determine, it is said by some persons supposed to know something of their plans, that they are after cedar to prepare fire Ships, others say they are after firewood and at the same time to take all the forage and provisions of every kind they can find.
Yesterday there was not any news in N.Y. from the southard. I am your Excellencys most Obedient Humble Servant

Elias Dayton

